IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 April 25, 2008
                                No. 07-40516
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

HUMBERTO RODRIGUEZ-LOZANO

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:04-CR-461-1


Before JONES, Chief Judge, and CLEMENT and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Humberto Rodriguez-Lozano (Rodriguez) appeals his sentence for the
revocation of his supervised release following his second conviction for illegal
entry into the United States. For the first time on appeal, Rodriguez argues that
his sentence exceeds the statutory maximum. The Government concedes that
the sentence exceeds the statutory maximum.
      While Rodriguez did not raise this argument below, we nevertheless
review this issue de novo because Rodriguez asserts that his sentence exceeds

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40516

the statutory maximum. See United States v. Del Barrio, 427 F.3d 280, 282 &
n.4 (5th Cir. 2005).    Rodriguez’s conviction that resulted in the term of
supervised release that was revoked was for a second violation of 8 U.S.C.
§ 1325(a)(1), which allows for a maximum sentence of two years of imprisonment
and is a Class E felony. See § 1325(a); 18 U.S.C. § 3581(b)(5). Upon the
revocation of supervised release that was imposed for a conviction for a Class E
felony, the maximum sentence that may be imposed is one year of imprisonment.
18 U.S.C. § 3583(e)(3). Rodriguez’s sentence of 18 months of imprisonment
exceeds the statutory maximum. See id. Accordingly, we vacate Rodriguez’s
sentence and remand this case to the district court for resentencing.
      VACATED AND REMANDED FOR RESENTENCING.




                                       2